Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 9, 2015

                                    No. 04-15-00522-CV

   IN THE INTEREST OF K.L.G., JR., M.S.G. JR., Z.G.K.G., A.E.S.G., CHILDREN,

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-PA-02176
                    Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER
       Appellant’s brief in this accelerated appeal was due October 5, 2015. Neither the brief
nor a motion for extension of time has been filed.

       We order Alana Pearsall, appellant’s court-appointed appellate attorney, to file
appellant’s brief by October 19, 2015. Appellant is advised that no extensions of time will be
granted absent a showing of extenuating circumstances. If the brief is not filed by the date
ordered, the court may abate the appeal and remand the case to the trial court for a hearing to
determine whether appellant or counsel has abandoned this appeal.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court